Citation Nr: 0911084	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-34 760A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Medical Center  
in Pittsburgh, Pennsylvania


THE ISSUE

Eligibility for enrollment in the VA healthcare system.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from February 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision, in which the 
VA Medical Center (VAMC) denied the Veteran's application for 
enrollment in the VA healthcare system.  The Veteran filed a 
notice of disagreement (NOD) in March 2007, and the VAMC 
issued a statement of the case (SOC) in October 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.

3.  The Veteran is not shown to have a service-connected 
disability or other special eligibility attribute that would 
warrant placement in a priority category other than category 
8.


CONCLUSION OF LAW

As the Veteran does not meet the eligibility requirements for 
enrollment in VA's healthcare system, the appeal is without 
legal merit.  38 U.S.C.A. §§ 1705, 1706, 1710, 1722 (West 
2002 & Supp. 2008); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, the October 2007 SOC includes citation 
to the provisions of 38 C.F.R. § 17.36 and discussion of the 
legal authority governing eligibility for enrollment in the 
VA healthcare system.  Moreover, the Veteran has been 
afforded the opportunity to present evidence and argument in 
connection with this appeal.    The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As explained below, this appeal  
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸ 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  

A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, a veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. 
§ 17.36(d).

The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities.  
Veterans who do not have any service-connected disabilities 
are assigned the lowest priority, or category 8.  38 C.F.R. § 
17.36(b).

Upon receiving a completed VA Form 10-10EZ, VA determines if 
the Veteran is in a priority category that is eligible for 
enrollment.  If a veteran is not found to be in a priority 
category that is eligible for enrollment, he will be 
notified.  38 C.F.R. § 17.36(d)(2).  There are 8 categories 
for which a veteran may qualify.  

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service-
connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income limits 
established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year. See 42 U.S.C.A. § 
1437a(b)(2).

Finally, category (8) is for veterans not included in the 
other priority categories  and specifically applies to 
nonservice-connected veterans and service-connected veterans 
assigned a noncompensable rating.  38 C.F.R. § 17.36(b).  

Veterans who apply for enrollment on or after January 17, 
2003, and who are assigned to Priority Group 8, will not be 
accepted for enrollment.  38 C.F.R. § 17.36(c); see also 68 
Fed. Reg. 2670-73 (Jan. 17, 2003) (regarding the Secretary's 
decision to restrict enrollment to veterans in Priority Group 
8 not already enrolled as of January 17, 2003, in light of 
VA's limited resources).  

In this case, the record shows that the Veteran submitted an 
application for enrollment for medical care benefits to the 
VA Pittsburgh Veterans Health System, in January 2007, and 
declined (by placing an "X" in the appropriate box) to 
provide any information with respect to income, net worth, or 
dependents.  The claim form specified that, by choosing not 
to provide this information, the applicant agreed that he 
understood that VA is currently not enrolling veterans who 
decline to provide financial information unless other special 
eligibility factors exist.  In a January 2007 decision 
letter, the VAMC explained that the Veteran was not eligible 
for enrollment due to his assignment to Priority Group 8, and 
the fact that he did not apply prior to January 17, 2003.  

At the outset, the Board notes  that, in  the January 2007 
decision, the VAMC noted found that the Veteran had a 
service-connected disability to which a noncompensable rating 
was assigned.  However, the SOC, the Veteran is described as 
have no  service-connected disability.  The Board notes that 
the finding in the SOC is correct, given the Veteran's own 
acknowledgement  on his claim form that he had no service-
connected disabilities.  While the Board notes this for 
purposes of clarification, there is no difference in the 
outcome, as either classification would result in the 
assignment to Priority Group 8.  

There is no dispute with respect to any  determinative matter 
in this appeal.  The Veteran does not contend that he filed 
his application prior to January 17, 2003.  Rather, in his 
NOD, he stated that he was not aware of the cutoff date for 
applying.  Moreover,  the Veteran does not specifically 
contend that he meets the eligibility requirements.  In his 
NOD, he stated that he was only seeking assistance in 
obtaining a hearing aid and prescription drugs because he 
knows of several veterans who are receiving the type of 
assistance he is seeking.  The Veteran has not identified any 
special factors in his case that would support his assignment 
to another Priority Group.  

In light of the Veteran's nonservice-connected status,  his 
decision not to provide income information, and the facts 
noted above, the Board concludes that there is no question of 
fact to be determined, and, under the applicable legal 
authority,   the Veteran is not eligible for enrollment in 
the VA healthcare system.  

Under these circumstances, the claim must be denied  as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

As eligibility for enrollment in the VA healthcare system is 
not established, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


